Citation Nr: 0306762	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  94-25 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased disability rating for 
osteomyelitis of the lower left leg, currently rated as 10 
percent disabling.

3.  Entitlement to an increased disability rating for the 
residuals of a shell fragment wound to the lower left leg, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In March 1999, the Board remanded this case to the RO for 
additional evidentiary development and adjudication.  The 
case has been returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran engaged in combat.

3.  The veteran has not been diagnosed with PTSD.

4.  The osteomyelitis is inactive.

5.  The veteran does not have nonunion of the tibia and 
fibula with loose motion requiring a brace.

6.  The maximum rating available for disability due to injury 
of muscle group XII is 30 percent.  

7.  The combined disability rating for disability of the left 
lower extremity due to the residuals of the shell fragment 
wound is 40 percent.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. § 3.304(f) (1998); 38 C.F.R. §§ 3.102, 3.159, 3.304, 
3.326 (2002). 

2.  The criteria for an increased disability rating for 
osteomyelitis are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.159, 3.326, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5000 (2002).

3.  The criteria for an increased disability rating for the 
residuals of a shell fragment wound to the lower left leg are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 
5312 (1996); 38 C.F.R. §§ 3.102, 3.321, 3.159, 3.326, 4.7, 
4.14, 4.40, 4.45, 4.68, 4.71a, Diagnostic Codes 5165, 5262, 
5312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  The VCAA is liberalizing and 
is therefore applicable to this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
March 1993 and May 1997 statements of the case, and the 
November 1995 and November 2002 supplemental statements of 
the case.  The statements of the case and the supplemental 
statements of the case provided the veteran with a summary of 
the evidence in the record used for the determinations.  
Therefore, the veteran was advised of the evidence necessary 
to substantiate his claims.  VA letters to the veteran in 
October 2001 and July 2002 advised him of the evidence 
necessary to support his claim and to identify such evidence 
so that VA could assist him by obtaining it.  He was thus 
advised of the evidence that he was responsible for 
obtaining.  The letters also advised the veteran of evidence 
VA would obtain.  The veteran has received VA examinations 
and service medical records are contained in the claims file.  
The RO attempted to obtain the veteran's service personnel 
file; however, the National Personnel Records Center 
responded that there were no records on file.  In addition, 
the Board's remand directed the RO to obtain Social Security 
Administration records, but that agency responded that the 
veteran had not filed for disability benefits and there were 
no medical records that pertained to him.  Therefore, further 
attempts to obtain the service personnel records and Social 
Security records would be futile.  The Board's remand also 
directed that records from the VA medical facility at Ponce, 
Puerto Rico, be obtained.  Records from that facility were 
received in April 2001.  Other VA medical records have been 
associated with the claims file.  The veteran has not 
identified additional relevant evidence of probative value 
which has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 

PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty in service.  38 U.S.C.A. § 1110 (West 2002).  

At the time the veteran initiated his claim, entitlement to 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition with credible 
supporting evidence that the claimed inservice stressor 
actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

During the pendency of this claim and appeal, 38 C.F.R. 
§ 3.304(f) was amended on two occasions.  64 Fed. Reg. 32,807 
(1999), 67 Fed. Reg. 10,330 (2002).  The amended regulation, 
provides that for service connection for PTSD to be granted, 
there must be: (1) medical evidence diagnosing the condition; 
(2) credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran's service records are not available.  However, 
his discharge document indicates he received the Purple Heart 
Medal and the Combat Infantry Badge, and his service medical 
records document a significant shell fragment wound during 
the Korean War.  Accordingly, the veteran's combat awards and 
his service medical records document that he engaged in 
combat with the enemy.  As such, his lay testimony alone may 
establish the occurrence of the claimed inservice 
stressor(s).   

A claim for service connection for PTSD also requires that 
the condition be diagnosed.  A June 1996 VA mental hygiene 
consultation report shows PTSD as a rule out diagnosis in 
conjunction with a diagnosis of anxiety disorder.  This is 
the only medical evidence in the record that contains a 
reference to PTSD, and, as indicated, this was only in the 
context of a rule out diagnosis. 

In February 1997, the veteran received a VA PTSD examination 
by a board of three psychiatrists.  No specific mental 
disorder was diagnosed, and it was the unanimous opinion of 
the board that there was no evidence for a PTSD diagnosis.  
The veteran received another VA examination for PTSD in 
August 2002.  The Axis I diagnosis was no gross psychiatric 
disorder.  The examiner indicated that despite the veteran's 
traumatic wounds in service, he had not manifested any gross 
emotional disturbance related to his wounds and war 
experiences, thus not fulfilling the diagnostic criteria for 
PTSD.  Therefore, a diagnosis of PTSD has never been 
established.  While the veteran may believe he has PTSD, he 
is not a medical professional and as such, his opinion as to 
his diagnosis does not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board's review of the record leads it to conclude that 
the veteran has not been diagnosed with PTSD. 

The veteran engaged in combat.  However, he has not been 
diagnosed with PTSD.  Such a diagnosis is a prerequisite for 
establishing service connection for PTSD.  In the absence of 
such a diagnosis, the preponderance of the evidence is 
against the claim for service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. § 3.304(f) (1998); 38 C.F.R. 
§§ 3.102, 3.159, 3.304, 3.326 (2002).  



Increased ratings

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The evaluation of the same disability, the use of 
manifestations not resulting from service connected 
disability in establishing the service connected evaluation, 
and the evaluation of the same manifestations under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2002).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2002).  



Osteomyelitis left leg

Under the provisions of Diagnostic Code 5000, entitled 
"Osteomyelitis, acute, subacute, or chronic," a 100 percent 
disability rating is warranted where there is osteomyelitis 
of the pelvis, vertebrae, or extending into major joints, or 
with multiple localization or with long history of 
intractability and debility, anemia, amyloid liver changes, 
or other continuous constitutional symptoms.  A 60 percent 
disability rating is warranted for frequent episodes, with 
constitutional symptoms.  A 30 percent rating is warranted 
for definite involucrum or sequestrum, with or without 
discharging sinus.  A 20 percent rating is warranted with 
discharging sinus or other evidence of active infection 
within the past 5 years.  A 10 percent rating is warranted 
where the disease is inactive, following repeated episodes, 
without evidence of active infection in past 5 years.  
Partial ratings of 30 percent of less are to be combined with 
ratings for ankylosis, limited motion, nonunion or malunion, 
shortening, etc. subject to the amputation rule.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5000 (2002).

The veteran has had a rating of 10 percent for osteomyelitis 
of the left leg since 1958.  The veteran received a VA 
examination in August 1992.  The diagnosis was residuals of a 
shell fragment wound of left leg with osteomyelitis 
residuals.  X-rays of the left ankle and foot showed no bone 
or joint pathology.  

The veteran received his most recent VA examination in August 
2002.  The examiner indicated there was no current active 
infection or active osteomyelitis.  Imaging studies did not 
suggest an acute infectious condition of the left distal 
tibia and fibula.  There was no drainage.  The diagnosis was 
osteomyelitis of the left leg inactive at present.  This 
medical evidence shows that the veteran's osteomyelitis is 
inactive.  There is no evidence in the record which shows 
that the veteran had a discharging sinus, other evidence of 
an active infection, or other symptoms attributable to 
osteomyelitis.  Inactive osteomyelitis warrants a 10 percent 
disability rating, which is consistent with the disability 
rating currently assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5000 (2002).

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected osteomyelitis is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for osteomyelitis.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.159, 3.326, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5000 (2002).

Shell fragment wound left lower leg

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68 
(2002).

Amputation of the leg at a lower level permitting a 
prosthesis warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5165 (2002).

Under the criteria of Diagnostic Code 5262, entitled "Tibia 
and fibula, impairment of," a 10 percent rating is warranted 
for malunion with slight knee or ankle disability.  A 20 
percent rating is warranted for malunion with moderate knee 
or ankle disability and a 30 percent rating is warranted for 
malunion with marked knee or ankle disability.  A 40 percent 
rating is warranted for nonunion with loose motion requiring 
a brace.  38 C.F.R. § 4.71a. Diagnostic Code 5262 (2002).

The veteran received a VA examination in August 1992.  There 
was deformity of the distal third of the left leg with 
evidence of healing of both bone fractures.  There were 
painful ankle movements and dorsiflexion, eversion, and 
inversion rotation were limited to 10 degrees.  X-ray of the 
leg showed deformity of the distal tibia and fibula junction 
with mid third and distal thirds of the diaphysis.  Bones 
were in good alignment.  

The most recent VA examinations of the left lower leg were 
conducted in August 2002.  The orthopedic examination at that 
time revealed a palpable deformity bone deformity of the 
distal tibia and fibula, but no angulation, false motion, 
malunion, or nonunion.  There was shortening of the left leg 
by three centimeters when compared to the right, and loose 
motion but no false joint of the left ankle or leg.  Severe 
limitation of motion of the left ankle was demonstrated, and 
there was major functional impact on the veteran's gait for 
which he has to use long distance ambulation crutches.  

The veteran also received a VA muscles examination in August 
2002.  This examination revealed bone damage with a palpable 
bony deformity at the distal tibia and fibula.  There was no 
joint at the entrance point of the bullet that wounded him.  
Left ankle motion was 0 degrees of dorsiflexion and 10 
degrees of plantar flexion.  The veteran required assistive 
devices such as crutches for long distance ambulation.  

Applying the pertinent legal criteria to the facts summarized 
above, the medical evidence shows significant disability due 
to injury of the left distal tibia and fibula with deformity 
of both bones.  However, the August 2002 VA bones examination 
specifically notes there is no nonunion.  Additionally, while 
the loose motion of the ankle was noted and the veteran uses 
crutches for long distance ambulation, there is no evidence 
that a brace is required.  Therefore, the evidence does not 
show nonunion of the tibia and fibula with loose motion 
requiring a brace so as to warrant a 40 percent rating.  
Rather, this evidence shows that while the veteran has 
significant ankle disability, such disability is properly 
compensated by the 30 percent rating currently assigned.  
38 C.F.R. §§ 4.7, 4.71a. Diagnostic Code 5262 (2002).

At the time the veteran initiated his claim, the muscle 
injury criteria of Diagnostic Code 5312 were applicable to 
disability of muscle group XII, the anterior muscles of the 
leg.  (1) Tibialis anterior; (2) long extensors of the toes; 
(3) peroneus tertius.  The function is dorsiflexion, 
extension of the toes, and stabilization of the arch.  Sight 
disability warrants a noncompensable rating, moderate 
disability warrants a 10 percent disability rating, 
moderately severe disability warrants a 20 percent rating, 
and severe disability warrants a 30 percent rating.  
38 C.F.R. § 4.73, Diagnostic Code 5312 (1996).

In July 1997, new rating criteria for muscle injuries became 
effective.  62 Fed.Reg. 30,235 (1997).  The revised criteria 
of Diagnostic Code 5312 are applicable to disability due to 
injury of muscle group XII.  Function: dorsiflexion (1); 
extension of toes (2); and stabilization of the arch (3).  
Anterior muscles of the leg: (1) Tibialis anterior; (2) 
extensor digitorum longus; (3) extensor hallicus longus; (4)  
peroneus tertius.  Sight disability warrants a noncompensable 
rating, moderate disability warrants a 10 percent disability 
rating, moderately severe disability warrants a 20 percent 
rating, and severe disability warrants a 30 percent rating.  
38 C.F.R. § 4.73, Diagnostic Code 5312 (2002).

A January 1994 VA muscles examination notes that strength in 
the left tibial anterior was poor and the gastrocsoleus was 
fair.  The August 2002 VA examination report indicates the 
muscle impairment was severe on the left extensor hallicus 
longus and peroneal muscles, moderate on the tibialis 
anterior, and slight on the gastrocnemius.  There was tissue 
loss, adhesions, and tendon damage.  There was also muscle 
weakness.  The examiner noted that although the veteran could 
walk unassisted, he needed crutches for long distance 
ambulation.  The diagnosis was gunshot wound to the left leg 
affecting muscle group XII.

The August 2002 VA muscles examination indicates the gunshot 
wound affected muscle group XII.  The veteran is currently 
rated as 30 percent disabled for disability of muscle group 
XII under Diagnostic Code 5312.  This is the maximum 
disability rating available under both the rating criteria in 
effect at the time he initiated his claim and the revised 
rating criteria of Diagnostic Code 5312.  38 C.F.R. § 4.73, 
Diagnostic Code 5312 (1996); 38 C.F.R. § 4.73, Diagnostic 
Code 5312 (2002).

The disability due to the impairment of the bones of the 
lower left leg warrants a 30 percent rating as does the 
impairment due to the muscle injury.  The evaluation of the 
same gunshot wound residuals under different diagnoses are to 
be avoided.  Therefore, only a single 30 percent rating may 
be assigned.  38 C.F.R. § 4.14 (2002).

The VA medical records in the claims file and the VA 
examination reports show that the veteran has significant 
disability with pain in the left lower leg.  As noted above, 
the veteran's osteomyelitis in the left leg is a 10 percent 
rating.  This 10 percent rating, when combined with the 30 
percent for the residuals of the gunshot wound, yields a 40 
percent rating for the combined disability of the left lower 
extremity.  See 38 C.F.R. § 4.25 (2002).  

The August 1992 VA examination report shows there was 
deformity of the distal third of the left leg and bony 
deformity of the distal tibia and fibula.  Thus, the 
disability of the left leg due to the fragment wound is in 
the lower leg and has a combined disability rating of 40 
percent.  An amputation of the leg at a lower level 
permitting the use of a prosthesis warrants a 40 percent 
rating.  Therefore, the combined disability rating of the 
lower left leg can be no greater than 40 percent for the 
osteomyelitis and the residuals of the shell fragment wound.  
Notwithstanding the above, there is also nothing in the 
medical record to suggest that entitlement to increased 
compensation would be warranted on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

In short, the Board acknowledges that there is significant 
disability due to the service connected addressed herein.  
However, a combined rating greater than the current combined 
40 percent rating cannot be assigned under the controlling 
legal criteria.   Therefore, the maximum rating available for 
the shell fragment wound residuals in the left lower leg is 
30 percent.  38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5165 
(2002).  Thus, the Board finds that the preponderance of the 
evidence is against the claim for an increased disability 
rating for the residuals of a shell fragment wound to the 
lower left leg.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5312 (1996); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.7, 4.14, 4.40, 4.45, 4.68, 4.71a, Diagnostic 
Codes 5165, 5262, 5312 (2002).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an increased disability rating for 
osteomyelitis is denied.

Entitlement to an increased disability rating for the 
residuals of a shell fragment wound to the lower left leg is 
denied.



	                        
____________________________________________
	J. ANDREW AHLBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
	

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

